Citation Nr: 1020077	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-29 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1952 to August 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in June 2009.  In his August 2009 
substantive appeal (VA Form 9), the Veteran requested the 
opportunity to testify at a hearing before a Veterans Law 
Judge at the RO.  In December 2009, however, the Veteran 
withdrew his hearing request, and he has not subsequently 
submitted a new request for a Board hearing.  Thus, his 
request to testify at a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704.  

In May 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Audiological evaluation results from VA in June 2008, and 
from a private physician in October 2008, January 2009, and 
December 2009 are not adequate for VA rating purposes.  

3.  VA audiological evaluation results from October 2008 and 
June 2009 reveal a Level XI hearing impairment in the right 
ear and a Level II hearing impairment in the left ear.
  

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.85 
including Diagnostic Code 6100, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  VCAA and its implementing 
regulations provide that, upon the submission of a 
substantially complete application for benefits, VA has an 
enhanced duty to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  In 
particular, the VA's duty to notify was satisfied by a VCAA 
letter sent to the Veteran in October 2008, which fully 
addressed what evidence was required to substantiate the 
current claim and the respective duties of VA and a claimant 
in obtaining evidence.  The October 2008 letter also advised 
the Veteran that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman, 19 Vet. App. 
at 484.

Because the October 2008 letter fully satisfies the VCAA's 
notice requirements, and it was provided to the Veteran 
before issuance of the December 2008 rating decision, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  
First, the Veteran's service treatment records (STR) are on 
file, and the claims file contains medical records from those 
VA and non-VA medical providers that the Veteran identified 
as having relevant records.  Neither the Veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  

Second, the Veteran was afforded VA examinations most 
recently in October 2008 and June 2009 to evaluate the 
severity of his service-connected bilateral hearing loss.  
The Board finds that the VA examinations are adequate 
because, as shown below, they were based upon consideration 
of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe 
the service-connected bilateral hearing disability in detail 
sufficient to allow the Board to make a fully informed 
determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).  To the 
extent the Veteran has asserted that his symptoms have 
increased in severity since that evaluation, he submitted a 
more recent audiological evaluation indicating that his 
hearing acuity has not undergone a material change since June 
2009.  The Board accordingly finds no reason to remand for 
further examination.  

Finally, the Veteran withdrew his request to testify at a 
hearing before a Veterans Law Judge.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the Veteran's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In conclusion, because all duties to notify and assist have 
been satisfied, the Board will proceed with consideration of 
the merits of the appeal.  

Increased Rating

The Veteran contends that a rating higher than 10 percent is 
warranted for his service-connected bilateral hearing loss 
disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  A claimant, however, may experience multiple 
distinct degrees of disability, resulting in different levels 
of compensation, from the time the increased rating claim is 
filed to the time a final decision is made.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
is therefore undertaken with consideration that different 
(staged) ratings may be warranted for different time periods 
during the period of appellate review beginning within one 
year of his September 2008 claim.

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, 
Diagnostic Code (DC) 6100.  Evaluations of defective hearing 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345 (1993).  Hearing impairment is 
determined by averaging the hearing impairment at each of the 
four designated frequencies (1000, 2000, 3000, and 4000 
Hertz).  38 C.F.R. § 4.85.  This results in a Puretone 
Threshold Average for each ear.  Id.  The Puretone Threshold 
Average is charted, in conjunction with the Speech 
Discrimination Percentage for that ear, in Table VI of 38 
C.F.R. § 4.85.  Id.  This results in a score, expressed as a 
Roman numeral, for each ear.  Id.  The Roman numeral scores 
for both ears are then charted in Table VII of 38 C.F.R. 
§ 4.85, and the intersection of the scores provides the 
percentage of disability.  Id.

Effective June 10, 1999, exceptional patterns of hearing 
impairment, which cannot always be accurately assessed under 
the standards of 38 C.F.R. § 4.85, may be evaluated under the 
provisions of 38 C.F.R. § 4.86.  These provisions apply 
either when the puretone threshold at each of the four 
specified frequencies is 55 decibels or more or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If 
either of these provisions applies, each ear is evaluated 
separately.  See 38 C.F.R. § 4.86.  The Roman numeral 
designation for the ear with an exceptional pattern of 
hearing impairment is derived from Table VI or VIa, whichever 
results in the higher numeral.  When 38 C.F.R. § 4.86(b) is 
applicable, the assigned numeral is elevated to the next 
higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

In this case, the Veteran's test results for the right ear do 
meet the criteria for rating under Table VIA.  According, his 
right ear hearing loss will be rated under both the usual and 
alternate ratings methods.  His left ear hearing loss, 
however, does not meet the criteria for the alternate rating 
method, and thus his left ear hearing loss will only be rated 
by the usual method.

Here, the pertinent evidence during the period of appellate 
review first consists of a June 2008 VA outpatient 
audiological evaluation, during which the Veteran complained 
of decreased hearing acuity in the left ear since October 
2000.  The VA audiologist reported audiometry scores as 
follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
95
90
100
100
96.25
LEFT
N/A
40
70
75
75
65

Speech recognition scores were 8 percent for the right ear 
and 72 percent for the left ear.  The audiologist diagnosed 
profound mixed hearing loss in the right ear and mild-to-
severe sensorineural (SNHL) in the left ear.  

Upon review, the Board recognizes that application of the 
June 2008 audiological evaluation results to the rating 
schedule would tend to support assignment of a higher 
evaluation.  The June 2008 evaluation results, however, are 
not acceptable for VA rating purposes.  In particular, the 
June 2008 audiologist explained in a July 2009 email that she 
administered the CID-W22 word list rather than the Maryland 
CNC word list when performing the speech discrimination test.  
Under 38 C.F.R. § 4.85(a), speech discrimination testing 
requires use of Maryland CNC speech discrimination testing 
for purposes of determining hearing impairment for rating 
purposes.  Because the June 2008 VA audiologist did not use 
Maryland CNC speech discrimination testing, a higher rating 
is not assignable based on these examination results.  
Moreover, the June 2008 VA audiologist wrote in her July 2009 
email that if her audiological evaluation results conflicted 
with those provided by a VA examiner, the VA examiner's 
results should be used for rating purposes.  

In connection with his present claim, the Veteran underwent a 
VA audiological evaluation in October 2008.  The VA examiner 
noted the Veteran's complaints of difficulty understanding 
words.  Audiometer results were as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
90
90
95
100
94
LEFT
N/A
40
65
70
70
61

Speech recognition scores were 28 percent for the right ear 
and 96 percent for the left ear.  The audiologist diagnosed a 
severe to profound mixed hearing loss in the right ear and 
mild sloping to severe SNHL in the left ear.  

Charting the Veteran's audiological results against Table VI 
shows a Level XI hearing acuity in the right ear ( and a 
Level IX when applying Table VIA) and a Level II hearing 
acuity in the left ear.  Charting a Level XI hearing loss and 
a Level II hearing loss against Table VII results in a 10 
percent rating.  Alternatively, charting a Level IX hearing 
loss and a Level II hearing loss also results in a 10 percent 
rating.

A non-VA ear, nose and throat (ENT) physician evaluated the 
Veteran in October 2008.  The physician explained in an 
October 2008 letter that his evaluation showed mild-to-severe 
SNHL deafness and speech thresholds of 80 percent right ear 
and 35 percent left ear.  He indicated that the Veteran's 
right ear hearing loss was so severe that a hearing aid would 
not help.  The Board points out that the ENT physician did 
not provide audiometry results.  Therefore, the ENT 
physician's evaluation is not acceptable for VA rating 
purposes.  See 38 C.F.R. § 4.85(a).

In support of his claim, the Veteran wrote in a November 2008 
statement that his hearing acuity had declined, and he now 
had to wear a hearing aid.  He was told by a non-VA 
audiologist that he was legally deaf under New York State law 
and should not drive a car.  His hearing loss also caused him 
to constantly ask people to repeat what they had said.  

Next, in January 2009, the Veteran underwent another 
consultation with the same ENT physician who previously 
evaluated his hearing in October 2008.  Audiometer results 
were provided, but the ENT physician did not provide results 
at 4000 Hz or speech recognition scores.  Accordingly, the 
January 2009 audiological evaluation results are not 
acceptable for rating purposes.  See 38 C.F.R. § 4.85(a).

In further support of his claim, the Veteran testified at a 
DRO hearing in June 2009.  He explained that he cannot hear 
at all in a real-world environment, which causes confusion.  
He must read words and lip-read.  In fact, he could sometimes 
not hear out of the right ear at all even with a hearing aid.  
He also had trouble using the phone and hearing a television.  
The Veteran's wife testified that the Veteran listens to 
music too loudly and cannot hear a doorbell.  

In June 2009, the Veteran's son and daughter wrote letters 
explaining that the Veteran's hearing loss has a negative 
effect on their relationship because it is hard to talk with 
him, especially on the telephone.  His hearing loss also 
makes it difficult to, for example, babysit or go out 
together.  

Following the June 2009 DRO hearing, the Veteran underwent 
another VA examination in June 2009.  The VA examiner did not 
have the claims file for review, but noted the Veteran's 
service history and the Veteran's current complaints of not 
hearing as he should.  For instance, the Veteran explained, 
he needed to ask people to repeat themselves.  The VA 
examiner then reported audiometer results as follows:  


HERTZ

500
1000
2000
3000
4000
AVG.
RIGHT
N/A
90
90
90
100
93
LEFT
N/A
40
65
70
65
60

Speech recognition scores were 30 percent for the right ear 
and 96 percent for the  left ear.  The audiologist diagnosed 
a profound mixed hearing loss in the right ear and mild-to- 
severe SNHL in the left ear.  

Charting the June 2009 VA examination results in Table VI 
results in a Level II for the left ear and a Level XI for the 
right ear (a Level IX is assigned under Table VIA, which is 
less than the Level XI assigned under Table VI; therefore, 
the Table VI Level is more favorable to the Veteran).  By 
intersecting the Level II, the better ear, with Level XI, the 
poorer ear, on Table VII, results in a 10 percent evaluation.  
Accordingly, an increased evaluation is not warranted based 
on these audiological evaluation results.  

The most recent evidence consists of a December 2009 letter 
from the same private ENT physician who previously evaluated 
the Veteran in October 2008 and January 2009.  He explained 
that updated testing showed a "slight" decrease in hearing 
acuity since testing in May 2008, including that the Veteran 
now has no serviceable right ear hearing.  The ENT physician 
also reported audiometry results.  The Board points out, 
however, that frequencies were not provided for 3000 Hertz.  
Accordingly, the audiological evaluation results are not 
acceptable for VA rating purposes.  38 C.F.R. § 4.85.  

In conclusion, the Veteran's current bilateral hearing loss 
disability is not shown to warrant an evaluation in excess of 
the currently assigned 10 percent.  "Staged ratings" are 
also not warranted because the schedular criteria for a 
higher rating were not met at any time during the period 
under appellate review.  See Hart, 21 Vet. App. at 505; 
Fenderson, 12 Vet. App. at 126-27.  Accordingly, the 
Veteran's claim must be denied.  

The Board's findings above are based on schedular evaluation.  
To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. § 
3.321(b).  Here, however, referral for extraschedular 
consideration is not warranted.  First, the applicable rating 
criteria reasonably describe the Veteran's disability level 
and symptomatology.  Furthermore, the evidence does not show 
marked interference with employment in excess of that 
contemplated by the rating schedule, frequent periods of 
hospitalization, or other evidence that would render 
impractical the application of the regular schedular 
standards.  Although the Veteran has been unemployed, the 
evidence shows that the primary precipitant of his 
unemployability is retirement.  

In making this determination, the Board is cognizant of the 
holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007). 
 In that decision, the Court noted that, unlike the rating 
schedule for hearing loss, the extraschedular provisions do 
not rely exclusively on objective test results to determine 
whether referral for an extra-schedular rating was warranted. 
 The Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Id. at 455.

Here, the October 2008 and June 2009 VA examination reports 
contain a detailed description of the Veteran's subjective 
complaints, as indicated.  Moreover, the Veteran, his wife, 
and his children, have all provided statements in support of 
the Veteran's claim.  While the Board has considered this 
evidence in light of Martinak and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the Board does not find that the Veteran has 
described functional effects that are "exceptional" or not 
otherwise contemplated by the assigned 10 percent 
evaluation.  Rather, his description of difficulties with 
hearing is consistent with the degree of disability addressed 
by such an evaluation.

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings 
under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a total disability rating 
based on individual unemployability (TDIU.

TDIU is an element of all appeals of an increased rating.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted 
where a Veteran's service connected disabilities are rated 
less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

The Veteran has not alleged that his service-connected 
bilateral hearing loss disability prevents him from obtaining 
or maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him and 
there is no other evidence that the hearing loss causes 
unemployability.  Accordingly, the Board concludes that the 
record does not raised a claim of entitlement to TDIU rating, 
and consideration of a TDIU rating is therefore not 
warranted.


ORDER


A disability rating in excess of 10 percent for service-
connected bilateral hearing loss is denied.



____________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


